
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AMENDMENT NO. 1 TO
VEECO INSTRUMENTS INC.
FIRST AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN


Effective January 1, 2003

Section 3.02 of the Veeco Instruments Inc. First Amended and Restated Employee
Stock Purchase Plan (the "Plan"), is hereby amended to read, in its entirety, as
follows:

        3.02    Number of Shares Subject to Plan

(a) The total number of shares of Stock available for Offerings under the Plan
shall be 750,000 shares, subject to adjustment as set forth in paragraph (b)
below. Such Stock may be authorized and unissued shares, treasury shares, or
shares previously issued and reacquired by the Company. Any shares for which an
Offering to purchase expires or is terminated or canceled may again be made
subject to Offerings under the Plan.

*    *    *    *    *

This Amendment was approved by Veeco's Board of Directors on October 24, 2002,
and by its stockholders on May 9, 2003.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



AMENDMENT NO. 1 TO VEECO INSTRUMENTS INC. FIRST AMENDED AND RESTATED EMPLOYEE
STOCK PURCHASE PLAN
